     Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 1 of 18



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
                             (Southern Division)




UNITED STATES OF AMERICA,

                  v.                    Criminal No. 18-157-TDC

LEE ELBAZ,

     Defendant.




                   MS. ELBAZ’S RESPONSE TO THE
     POSITION OF THE UNITED STATES ON RESTITUTION, ECF NO. 367
Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 2 of 18



                         EXHIBIT LIST



Exhibit 1          Email from C. Cottingham, Counsel for the
                   Government, to J. Ettinger, Counsel for Ms. Elbaz,
                   Apr. 16, 2020, and attachment (“List of Sales Reports”)
Exhibit 2          DOJ-ELBAZ-0001604613 (slip sheet) (submitted by
                   flash drive for proposed filing under seal)

Exhibit 3          DOJ-ELBAZ-0001462882 (slip sheet) (submitted by
                   flash drive for proposed filing under seal)

Exhibit 4          DOJ-ELBAZ-0001489599 (slip sheet) (submitted by
                   flash drive for proposed filing under seal)

Exhibit 5          DOJ-ELBAZ-0001464156 (slip sheet) (submitted by
                   flash drive for proposed filing under seal)




                                 i
        Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 3 of 18



       The Court determined at Lee Elbaz’s sentencing that Yukom and Numaris retention

agents caused investors in BinaryBook and BigOption to lose $28 million during the time

Ms. Elbaz and her co-conspirators worked at those companies. The Court relied on that loss

amount when sentencing Ms. Elbaz and made a preliminary determination that restitution in that

amount was appropriate. The Court deferred entering a restitution order, however, because the

Government had not identified specific victims who were entitled to restitution of $28 million

and thus there was no basis for making a determination as to whom such restitution would be

paid. The Court gave the Government 90 days to identify such victims and establish that an

order of restitution in the amount of $28 million is warranted.

       The Government did not follow the Court’s instructions. Rather than identify those

individuals to whom $28 million in restitution is owed, with supporting documentation, the

Government has submitted a 755-page list of customers who the Government asserts incurred

total losses of $106.6 million. Thus, the Government has simply ignored the Court’s finding at

sentencing that the amount of the loss was $28 million, which explicitly rejected the

Government’s contention that it had established a loss in excess of $100 million, as the

Government had contended. The Government asks the Court to impose a $28 million restitution

order, to be distributed pro rata to all the investors whose losses total $106.6 million. This

proposal would necessarily mean that the Court would be awarding restitution to individuals who

it has already concluded the Government has not established suffered any loss as a result of the

offense conduct. Thus, nine months after trial concluded, there remains no evidence in the

record from which the Court could enter a $28 million restitution order based on identified

victims whose losses total $28 million and to whom restitution payments can be made.




                                                 1
        Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 4 of 18



        The Court should not adopt or otherwise rely, even in part, on the Government’s revised

restitution calculation because it is flawed in several respects. First, the calculation is inflated

because it includes losses incurred by customers of Linkopia agents, which are losses the Court

did not include in its $28 million loss calculation. Even if the Court had included customers of

Linkopia retention agents as victims who suffered quantifiable losses as a result of the offense

conduct and would therefore be entitled to receive restitution, however, the Government’s

restitution calculation still would be inflated because it includes losses sustained solely at the

hands of Linkopia conversion agents. The alleged conspiracy did not encompass conversion

agents, and the Court has made no findings that losses suffered as a result of actions by

conversion agents in Mauritius are attributable to Ms. Elbaz. Second, the Government’s expert

relied on incomplete “monthly sales reports” and an unjustified 10% margin of error in matching

transactions to the branch at which particular agents were located when losses occurred. Third,

that faulty agent-location methodology—on which the entire restitution calculation is

premised—resulted in obvious, demonstrable errors in identifying agent locations. All three

errors combine to produce a restitution schedule that includes investors to whom no restitution is

owed.

        The Government’s failed efforts to identify the individuals to whom restitution should be

paid in this case underscores the complexity of the facts at issue. The data available does not

allow for a reasonably accurate calculation or assignment of restitution to be made. As such, the

Court should make findings under 18 U.S.C. § 3663A(c)(3)(B) that no restitution will be entered




                                                 2
          Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 5 of 18



because the complexity of the facts and burden placed on the sentencing process outweigh the

need to provide restitution to investors. 1

I.      THE GOVERNMENT DID NOT CARRY ITS BURDEN TO IDENTIFY VICTIMS
        TO WHOM $28 MILLION IN RESTITUTION IS OWED.

        “The burden of demonstrating the amount of the loss sustained by a victim as a result of

the offense shall be on the attorney for the Government.”          18 U.S.C. § 3664(e).       The

Government’s submission fails to satisfy this burden and should be set aside in its entirety. The

Court directed the Government to identify specific victims to whom $28 million in restitution

should be paid, and the Government represented that it would do so. See Tr. (Dec. 19, 2019) at

95–105. The Government instead has taken the additional 90 days to again tell the Court that it

believes the Court’s calculation of the amount of the loss and the resulting preliminary finding

on restitution is wrong. See Gov’t’s Position on Restitution, ECF No. 367 (“Gov’t’s Restitution

Position”), at 5 (“As the government’s revised calculations indicate losses limited to those

branches listed in the Court’s December 9, 2019 Order is $106,582,527.”); Revised Restitution

Schedule, ECF No. 369 (identifying individual customer IDs whose losses total $106,582,527).

        As a result, the record now contains: (1) the Court’s determination at sentencing that the

amount of the loss was $28 million and its resulting preliminary determination that restitution in

that amount is owed, but no list of individuals whose losses comprise that amount and to whom

that restitution should be paid; and (2) the Government’s (flawed) calculation of $106.6 million

in restitution, with a corresponding list of individuals whose losses comprise that much greater

amount.

        The Government has not carried its burden to demonstrate to whom $28 million in

restitution is owed.    The Government’s calculation that a different amount of losses were

1Ms. Elbaz reasserts here all the arguments she previously advanced as to why restitution cannot
be entered in this case. See Sent’g Mem., ECF No. 342, at 33–34 & nn.22–23.


                                                3
         Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 6 of 18



incurred than the Court determined, with a list of individuals whose losses comprise that other

amount, is not a demonstration of those individuals to whom $28 million in restitution is owed.

The Government’s proposed solution—that the Court order Ms. Elbaz to pay with $28 million a

group of individuals whose losses purportedly total more than $106 million, see Gov’t’s

Restitution Position at 1, 6—is no solution at all. The Government cites no authority for its

extraordinary request that the Court order payment of restitution to individuals who the Court has

determined did not suffer a loss as a result of Ms. Elbaz’s offense conduct. See id. at 5–6. 2

II.    THE GOVERNMENT’S NEW RESTITUTION CALCULATION IS FLAWED.

       A.      The Government’s calculation is inflated because it includes dollars
               attributable to Linkopia agents.

       The Government’s restitution calculation is in error because it includes losses from

investors who lost their money interacting with Linkopia agents. At sentencing, the Government

agreed that, in light of the Court’s findings at sentencing, the restitution it would seek would be

limited to those individuals whose losses informed the Court’s loss amount calculation—i.e.,

Yukom-based and Numaris-based investors. See Tr. (Dec. 19, 2019) at 102 (“The Court’s $28

million figure which is limited to loss with respect to Yukom, that number is going to be applied

to Yukom-based investors. We’re going to go back and put together a list of investors that’s

consistent with the Court’s ruling today which would then mean that those individuals are

entitled to the 28 – to the $28 million.”).




2 Nor can any use be made of the Government’s new restitution schedule to identify the
individuals to whom $28 million should be paid. The Government has listed all individuals by
customer ID, brand, country (if known), and amount owed; no retention agent or branch-
identifier distinguish them. Any effort the Court made to isolate a subset of individuals from this
group whose losses totaled $28 million would be arbitrary and may include individuals who fall
in none of the categories of people who the Court found at sentencing to be victims of the
offense.


                                                 4
        Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 7 of 18



       Yet, instead, the Government has given the Court a revised restitution calculation and

schedule that includes losses sustained by investors who worked with Linkopia agents in

Mauritius—individuals whose losses did not contribute to the Court’s $28 million calculation

and to whom no restitution is owed.

       B.      Even if the Court intends to order restitution to those allegedly defrauded by
               Linkopia retention agents, the Government’s calculation is in error because it
               includes, and cannot be separated from, losses caused by Linkopia
               conversion agents.

       Restitution must be limited to losses caused to “victim[s],” which the statute defines as

persons “directly and proximately harmed as a result of the commission of an offense.” 18

U.S.C. § 3663A(a)(1)–(2). Because restitution is tied to the “offense,” the Government must

demonstrate that there is a “causal connection between the specific conduct underlying the

offense of conviction and the victims’ losses.” See United States v. Freeman, 741 F.3d 426,

434–36 (4th Cir. 2014) (collecting cases in which reversal was warranted for failure to

demonstrate “requisite causal connection”; “regardless of whether restitution is ordered pursuant

to the VWPA, the MVRA, or as a condition of supervised release or probation, the alleged

victims must be victims of the offense of conviction”). In other words, the concept of relevant

conduct that pertains to the amount of the loss under the Sentencing Guidelines has no

application to the calculation of restitution under the MVRA. See United States v. Llamas, 599

F.3d 381, 390–91 (4th Cir. 2010) (“Because the MVRA focuses on the offense of conviction

rather than on relevant conduct, the focus of a sentencing court in applying the MVRA must be

on the losses to the victim caused by the offense.” (internal quotation marks omitted)); see also

United States v. Dridi, 952 F.3d 893, 901 (7th Cir. 2020) (“The restitution issue is similar but not

identical to the loss amount issue. The [MVRA] . . . applies to a victim’s losses from the offense

of conviction, which is narrower than relevant conduct under the Guidelines. Restitution is thus



                                                 5
        Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 8 of 18



limited to the actual losses caused by the specific conduct underlying the offense[.]” (citations

and internal quotation marks omitted)).

       The offense of conviction in this case is a conspiracy to commit wire fraud and

substantive violations of the wire fraud statute based on certain call centers’ provision of

retention services to two binary options companies. See Indictment, ECF No. 37, ¶¶ 2, 4, 8, 18

(“ELBAZ supervised representatives of BinaryBook and BigOption, at Yukom and elsewhere,

who performed retention services on behalf of BinaryBook and BigOption.”). Thus, any amount

of restitution must be limited to losses caused by retention agents, because the victims of the

offense of conviction are those who interacted with retention agents.

       Even were the Court to determine that Linkopia retention agents’ activities were part of

the offense of conviction and should be included in the restitution calculation, the Government’s

calculation and schedule still would be in error because losses incurred by Linkopia’s conversion

agents are also included in the Government’s calculation and cannot be isolated and excluded

based on the data the Government has provided. The evidence at trial reflected that both

conversion agents and retention agents worked at Linkopia, but conversion services were not part

of the charged conspiracy, see also id. ¶ 5 (distinguishing “conversion agent” from “retention

agent”), and no evidence was presented at trial or sentencing to establish that conversion agents

committed fraud, much less that they did so as part of a conspiracy with Ms. Elbaz. The

Government’s expert, Michael Petron, states that his analysis identified losses attributable to

“retention agents,” see Third Decl. of Michael J. Petron, ECF No. 367-1 (“Third Petron Decl.”),




                                                6
        Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 9 of 18



¶¶ 1, 5, 10, but fails to identify dollars brought into Linkopia by its conversion agents and reduce

the Linkopia total accordingly. 3

       C.      Mr. Petron’s agent-location methodology relies on incomplete “monthly sales
               reports” and an unjustified margin of error.

       In order to assign a branch location to each agent ID in the defense’s SpotOption data for

purposes of deciding whether the deposits at issue were obtained at a branch at which the Court

found there had been a showing that fraud occurred that can be attributed to Ms. Elbaz,

Mr. Petron aligned transactions between two sets of data: (1) the SpotOption data from an

exhibit to Mr. Turkov’s declaration, which Ms. Elbaz submitted for the Court’s consideration at

sentencing with respect to the amount of the loss (see Third Petron Decl. ¶¶ 2–3 & n.2 (citing

Exhibit A to Exhibit 2 to Def. Sent’g Mem., ECF No. 342-2)); and (2) “monthly sales reports”

“received from the government, which is not a complete set of reports for all branches during the

entire May 2014 through June 2017 time period.” Third Petron Decl. ¶ 4 n.4. He then identified

transactions in two steps.    First, Mr. Petron identified a set of transactions in which “the

Broker/Brand (i.e., Binary Book or BigOption), Customer ID, Date, and Amount were identical

between the Spot Option Data and the monthly reports.” Id. ¶ 4. Second, he identified a set of

transactions for which “the Broker/Brand, Customer ID, and Date were identical, but . . . the

Amount . . . differ[s] by only plus or minus 10%.”          Id.   The agents-by-location list that

Mr. Petron created (Gov’t’s Sent’g Ex. 23) is a combination of both sets of transactions—those

to which no margin of error was necessary to create a match (“identical matches”) and those to

3 Mr. Petron says that he relied on data provided by the defense, which was an exhibit to Vadim
Turkov’s declaration, submitted by Ms. Elbaz at sentencing with respect to the amount of the
loss. See Third Petron Decl. ¶¶ 2–3 & n.2 (citing Exhibit A to Exhibit 2 to Def. Sent’g Mem.,
ECF No. 342-2). That data does not differentiate between dollars attributable to conversion and
retention agents working at Linkopia, which is precisely why Ms. Elbaz argued previously that
including the Linkopia deposits would greatly overstate the losses attributable to the offense
conduct. See Exhibit 1 to Def. Sent’g Mem., ECF No. 342-1, at 4 (objections to PSR); Def.
Sent’g Mem., ECF No. 342, at 6 & n.6.


                                                 7
Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 10 of 18
        Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 11 of 18



               with these agents to represent the retention agents who worked at
               only Yukom, Linkopia, and Numaris.

Id. ¶ 5 (footnote omitted). In other words, he included agents only if there was a 100% match to

show that the agent at issue was actually at a particular branch, but he deemed something a 100%

match if there was a 100% match within an incomplete set of data.

       If Mr. Petron had used a complete set of “monthly sales reports” to perform his analysis,

then transactions currently included in the Government’s restitution calculation may have been

excluded. If, in using a complete set of “monthly sales reports,” Mr. Petron identified additional

transaction matches across the two data sets that placed an agent at a different location than other

transaction matches, then that agent’s transactions would have been excluded from the restitution

calculation.   As such, in the absence of a complete set of information to cross-reference,

Mr. Petron’s analysis is unreliable and may be inflated with customer losses attributable to an

agent whose location was not “associated with a single branch location” 100% of the time.

Without knowing how a matching analysis completed with a complete set of “monthly sales

reports” compares to the existing analysis, there is no way to know whether Mr. Petron’s

calculation accurately captures losses attributable to retention agents at those three locations.

       Second, Mr. Petron advances no justification for applying a 10% margin of error to

generate the margin-of-error matches. Mr. Petron’s methodology assumes that any transaction

within this margin of error is a match and was not identical on account of currency fluctuations.

Thus, even if two transactions did not match, and were, in fact, different by as much as 10%,

Mr. Petron deemed it a match. He therefore did not exclude an agent on the basis that there was

not a 100% match even though there were transactions that did not match—as long as they did

not match by more than 10%. But there’s no basis for the assumption that any two transactions

that were in amounts as much as 10% different from each other were actually the same



                                                  9
        Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 12 of 18



transaction and the difference was caused by a currency fluctuation. It could be equally true that

the two transactions are not a match:      They were simply two separate transactions whose

amounts were within a 10% difference of one another. Indeed, attributing a discrepancy to

currency conversion seems particularly unfounded given that the SpotOption data and every

“monthly sales report” on which Mr. Petron relied that contains customer transaction data

presents transactions in U.S. dollars. 5

        D.      The Government’s agent-location results contain clear errors.

        The flaws in Mr. Petron’s methodology are not purely hypothetical. There are several

demonstrable errors in the results.

        Mr. Petron’s list of agent locations does not accurately report who was affiliated with

Yukom. Although Mr. Petron represents that the list of agents affiliated with Numaris should

appear in the data as located in “Tel Aviv,” see Third Petron Decl. ¶ 5 & n.5, that list does not

contain a single “Tel Aviv” entry, id. at 6–27 (Gov’t’s Sent’g Ex. 23).            Instead, agents

demonstrated at trial to be affiliated with Numaris appear incorrectly as affiliated with “Israel,”

i.e., Yukom, see id. ¶ 5 n.5. For example, Selen Alarie (Agent ID 373) and Mila Morales (Agent

ID 400) were Numaris employees, but Exhibit 23 identifies them as being in “Israel” (Yukom)

100% of the time. See Ex. A to Turkov Decl., ECF No. 342-2; Third Petron Decl. at 13–14.

This indicates the “Israel” category is inflated with agents from other branches. See also Llamas,

599 F.3d at 390–91 (vacating restitution order that included losses caused by other call centers).

It is not clear whether this error is limited to agents from Numaris or may also include agents




5Because Mr. Petron does not identify how many or which transactions were identical matches
versus margin-of-error matches, there is no way to reduce and salvage his analysis by focusing
only on identical matches.


                                                10
        Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 13 of 18



from other companies whose information appears in the SpotOption data, which would inflate

the restitution calculation with losses to individuals not owed restitution. 6

       Mr. Petron’s analysis also places Numaris and Yukom employees at other branches and

performing services for the wrong branded company, which calls into question whether

Mr. Petron’s method of matching transactions across datasets is accurate at all. For example,

Mr. Petron’s analysis identifies Monica Sanders (Lissa Mel) (Agent ID 323) as located in

“Australia” 100% of the time she worked with BigOption customers and in “Israel” 100% of the

time she worked with BinaryBook customers. See Ex. A to Turkov Decl., ECF No. 342-2; Third

Petron Decl. at 11. According to Ms. Mel’s plea agreement, she worked for Yukom from May

2015 to July 2015, where she provided services to BigOption clients; then for Numaris from July

2015 through November 2016, where she provided services to BinaryBook. See Stipulation of

Facts ¶¶ 1–2, United States v. Mel, No. 8:18-cr-571-TDC, ECF No. 51-1. As such, there is a

direct conflict between Ms. Mel’s sworn statement of facts before this Court and Mr. Petron’s

analysis.

       Similarly, Mr. Petron’s analysis places John Ried (Austin Smith) (Agent ID 326) in

“Australia” 100% of the time, providing services to BigOption clients, and in “Israel” 100% of

the time, providing services to BinaryBook clients. See Third Petron Decl. at 11. Yet Mr. Smith

swore under oath to this Court that he worked only at Numaris and provided services only to

BinaryBook customers. See Stipulation of Facts ¶¶ 1, 3, United States v. Smith, No. 8:19-cr-87-




6 Indeed, the agent-by-location list that Mr. Petron created (Gov’t’s Sent’g Ex. 23) reflects that
agents worked at places other than the branches discussed at sentencing (Caesarea, Tel Aviv,
Ukraine, Turkey, Australia, Mauritius, Netanya) because, while some agents are identified at
those locations, several others are identified using an ambiguous “Multiple” locations identifier.
See Third Petron Decl. at 6, 11, 13, 14 (Agents 34, 35, 310, 387, 399, 415).


                                                  11
        Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 14 of 18



TDC, ECF No. 9-1.         As with Ms. Mel, there is no reconciliation to be made between

Mr. Petron’s analysis and Mr. Smith’s representations to this Court.

       Collectively, these errors demonstrate that the agent-location analysis Mr. Petron

performed is not reliable. Mr. Petron has not accurately aligned client losses with a retention

agent who worked for Yukom, Numaris, or Linkopia. Because the agents’ locations were not

accurate, the Government’s schedule of the individuals to whom restitution should be paid also is

not accurate.

III.   THE COURT SHOULD MAKE FINDINGS UNDER 18 U.S.C. § 3663A(c)(3)(B)
       THAT NO RESTITUTION CAN BE ORDERED IN THIS CASE.

       The MVRA anticipates that there will be cases involving offenses “committed by fraud

or deceit” in which “determining complex issues of fact related to the cause or amount of the

victim’s losses would complicate or prolong the sentencing process to a degree that the need to

provide restitution to any victim is outweighed by the burden on the sentencing process.” 18

U.S.C. § 3663A(c)(3)(B). In those circumstances, Congress determined that restitution is not

required. Id. (“This section shall not apply . . . .”). See United States v. Vega-Martinez, 949 F.3d

43, 56 (1st Cir. 2020) (“restitution should not be awarded when it is too difficult to estimate

accurately,” i.e., “where the facts are too difficult to discern, the sentencing court’s option is to

forgo restitution, not to fall back on a factually unsupported calculation method”).

       The Court should determine that this is such a case, because it is not possible to

accurately discern who is a victim of the offense, given that the data available does not make

clear the company for which each agent worked. The two interests to be balanced—“the need to

provide restitution to any victim” and “the burden on the sentencing process” posed by

“determining complex issues of fact,” 18 U.S.C. § 3663A(c)(3)(B)—weigh in favor of closing

this case without an entry of restitution.



                                                 12
          Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 15 of 18



          The burden that continuing to try to identify restitution victims in this case would place

on the sentencing process is heavy. Attempting to calculate restitution in this matter has detained

the Government for more than six months, see Gov’t’s Mot., ECF No. 319 (filed on Sept. 12,

2019), and despite the substantial amount of time afforded, the Government has been unable to

accurately identify to whom $28 million in restitution should be paid. Nor has this been for lack

of effort. Mr. Petron has submitted three declarations outlining a detailed (albeit flawed) process

for attempting to identify investors and calculate their losses. In this latest attempt, forensic

accountants have expended “over fifty hours of work” in “checking” his revised methodology.

See Gov’t’s Restitution Position at 4–5. Nonetheless, for the reasons discussed above, obvious

and irreconcilable errors remain. The cost of continuing to delay sentencing in this matter in an

ill-fated effort to identify those investors is one that works to the detriment of U.S.-based

victims, whose taxpayer dollars are funding the Government’s efforts and Court’s time in this

regard.

          Nor is this exercise necessary to obtain a judgment to benefit the victims of Ms. Elbaz’s

offense conduct.      Already pending is a suit filed by the CFTC, which names Ms. Elbaz

individually and demands that she and her co-defendants “make full restitution to every person

who has sustained losses proximately caused by the violations described herein, including pre-

judgment and post-judgment interest.” See Compl. at 38, Commodity Futures Trading Comm’n

v. Yukom Commc’ns, No. 19-cv-5416 (N.D. Ill. Aug. 12, 2019), ECF No. 1. The suit alleges that

Yukom, Ms. Elbaz, and others “fraudulently solicited and accepted in excess of $103 million in

customer funds to trade binary options in connection with the Yukom Enterprise’s binary option

trading scheme.” Id. ¶¶ 8, 89. That a civil enforcement action is pending and others could be

filed lessens the need for this Court to provide restitution to victims. See United States v.




                                                 13
       Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 16 of 18



Gallant, 537 F.3d 1202, 1252–54 (10th Cir. 2008) (“While the availability of other relief is

deemed irrelevant to the process of calculating the amount of a restitution award, it is not

necessarily irrelevant to the availability of such an award under § 3663A. The existence of

pending civil litigation may in some cases be relevant to the balancing test established by

§ 3663A(c)(3)(B)’s complexity exception.”); see also In re Brown, 932 F.3d 162, 175 (4th Cir.

2019) (endorsing Gallant for same proposition in context of VWPA’s complexity exception).

       Weighing these competing interests, the Court should determine that no restitution should

be entered in this case, consistent with 18 U.S.C. § 3663A(c)(3)(B). 7

                                         CONCLUSION

       The Government has not carried its burden to demonstrate to whom restitution is owed in

this case. The Court asked the Government to identify those individuals to whom $28 million of

restitution should be paid, but the Government did not do so. Instead, the Government identified

individuals to whom, according to the Government, approximately four times as much restitution

is owed. That approach neither justifies the Court’s preliminary finding of restitution in the

amount of $28 million nor provides a pathway forward for making $28 million in payments to




7 Ms. Elbaz also asserts that: (1) the Court lacked authority to defer restitution by 90 days under
18 U.S.C. § 3664(d)(5) because the Government did not provide notice that the victim’s losses
were not able to be determined, and (2) the Court no longer has statutory authority to enter an
order of restitution in this case, per Rules 35(a) and 45(b)(2) of the Federal Rules of Criminal
Procedure. Ms. Elbaz recognizes, however, that this Court is bound by United States v. Johnson,
400 F.3d 187, 189–99 (4th Cir. 2005), in which the Fourth Circuit held that noncompliance with
either the 10-day notice provision or the 90-day hearing provision does not preclude entry of a
restitution award absent harm to the defendant and did not recognize the entry of restitution itself
as prejudicial. See also Dolan v. United States, 560 U.S. 605, 608 (2010) (“[A] sentencing court
that misses the 90-day deadline nonetheless retains the power to order restitution—at least
where, as here, the sentencing court made clear prior to the deadline’s expiration that it would
order restitution, leaving open (for more than 90 days) only the amount.” (emphasis added)).
Ms. Elbaz preserves these issues for appellate and en banc review.


                                                14
        Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 17 of 18



those to whom restitution is owed.       Rather, it ensures that individuals who are not owed

restitution will receive it.

        Further, the methodology on which Mr. Petron relied to identify retention agents’

locations is flawed. Mr. Petron assigned locations to the agents listed in the defense SpotOption

data by cross-referencing an admittedly incomplete set of “monthly sales reports,” as well as

applying an unjustified 10% margin of error to certain transactions. The faulty method produced

obvious, demonstrable errors.

        The effort to calculate restitution in this matter should end here. Despite multiple months

of pouring over the data, no reliable restitution schedule has been produced. Indeed, the data is

imperfect and, at this point, it does not appear that a reliable estimate of the losses caused by

retention agents at Yukom and Numaris even is possible. Indeed, the Government has ably

demonstrated that this case presents precisely the situation Congress anticipated when it created

an exception to mandatory restitution under the MVRA where the complexity of the facts and

burden on the sentencing process outweigh the need to provide restitution. See 18 U.S.C.

§ 3663A(c)(3)(B).


Date: May 20, 2020                                Respectfully submitted,

                                                  /s/ Barry J. Pollack
                                                  Barry J. Pollack (No. 12415)
                                                  Jessica Arden Ettinger (No. 21160)
                                                  ROBBINS RUSSELL ENGLERT ORSECK
                                                  UNTEREINER & SAUBER LLP
                                                  2000 K Street NW, 4th Floor
                                                  Washington, D.C. 20006
                                                  Telephone: (202) 775 4500
                                                  Fax: (202) 775 4510
                                                  Email: bpollack@robbinsrussell.com
                                                  Counsel for Ms. Elbaz




                                                15
       Case 8:18-cr-00157-TDC Document 377 Filed 05/20/20 Page 18 of 18



                                CERTIFICATE OF SERVICE

       On this 20th day of May 2020, I directed the foregoing document to be electronically

filed with the Clerk of the Court for the United States District Court for the District of Maryland

by using the Court’s CM/ECF system, which will serve electronic notification of this filing on all

counsel of record. A courtesy copy of this redacted document and its exhibits will be mailed to

the Clerk’s Office.



                                                  Respectfully submitted,

                                                  /s/ Barry J. Pollack
                                                  Barry J. Pollack (No. 12415)
                                                  ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                                  UNTEREINER & SAUBER LLP
                                                  2000 K Street NW, 4th Floor
                                                  Washington, District of Columbia 20006
                                                  Telephone: (202) 775 4500
                                                  Fax: (202) 775 4510
                                                  Email: bpollack@robbinsrussell.com
                                                  Counsel for Ms. Elbaz
